Citation Nr: 0816042	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for bilateral posterior 
subcapsular cataracts.

2.  Entitlement to service connection for macular 
degeneration.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946 and from March 1948 to February 1953. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office Center in 
St. Louis, Missouri (the RO).  

Procedural history

In a June 1997 rating decision, service connection was denied 
for posterior subcapsular cataracts.

In the April 2006 rating decision, inter alia, the RO denied 
the reopening of a previously-denied claim of entitlement to 
service connection for bilateral posterior subcapsular 
cataracts and denied service connection for macular 
degeneration.  The veteran perfected an appeal as to those 
two denials.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

In the April 2006 rating decision, the RO denied the 
reopening of previously-denied claims of glaucoma, 
keratoacanthoma of the nose with multiple lesions of the 
face, seborrheic keratosis of the skin, a left sinus 
condition with breathing problems, and residuals of an ear 
infection, to include hearing loss and tinnitus.  The veteran 
has not disagreed with any of these determinations.  Those 
issues are therefore not in appellate status.



REMAND

In a February 2008 statement, the veteran requested a 
videoconference hearing before a Veterans Law Judge.  

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
videoconference hearing.  The veteran 
should be notified of the date, time and 
place of such a hearing by letter mailed 
to his current address of record, with a 
copy to his representative.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

